Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
2. In the event the determination of the status of the application as subject to ATA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer, et al. (US 2017/0148222 A1).
6. 	With regard to claim 1, Holzer, et al. disclose an image processing apparatus comprising: one or more memories storing instructions; and one or more processors executing the instructions (See for example, Fig. 4 and the associated text; and paragraph 0250) to: obtain shape information for specifying a three-dimensional shape, i.e., frame and/or model, of an object located within an image capturing region, i.e., object of interest and a scenery surrounding the object 410, based on a region of an object extracted from a captured image by a first extraction method and a region of an object extracted from the captured image by a second extraction method different from the first extraction method (the extracting features are obviously, if not inherently, required because the various region of the object should first be extracted prior to the generation of the artificial image frame from the different viewpoints. What this means is that each of the images captured by shooting the object/s in the scenery using a plurality cameras at different locations, wherein the region of the object captured at location A is extracted first, Thereafter, different regions of the object is extracted at location B and/or location X, prior to the generation of the artificial image frame, and as a result, the extraction methodology is different since the result of the extraction at location A and B and/or X are different) (See for example, Fig. 4 and the associated text), the captured image being obtained by an imaging apparatus among a plurality of imaging apparatuses, i.e., cameras 412 at location A, 414 at location B, and 416 at location X, which perform image capturing of the image capturing region from a plurality of directions (See for example, paragraphs 0094-0095; and Fig. 4), obtain viewpoint information for specifying a virtual viewpoint, and generate a virtual viewpoint image, i.e., artificial viewpoint image, based on the obtained viewpoint information and the obtained shape information (See for example, paragraphs 0083, 0096-0097, and 0159). While Holzer, et al. does not expressly call for a region of an object extracted from a captured image by a first extraction method and a region of an object extracted from the captured image by a second extraction method different from the first extraction method, Before the effective filing date of the claimed invention, it would have been obvious, if not inherent, as explained above, to a person of ordinary skill in the art to broadly interpret the regions of the object/object of interest in the images captured by the plurality of cameras at various locations as requiring an extraction process prior to the process of generating of the artificial image frame.
With regard to claim 11, the image processing apparatus according to claim 1, wherein the object is a person or a part of the person (See for example, paragraph 0081 and 0090).
Claim 12 is rejected the same as claim 1 except claim 12 is a method claim.  Thus, argument similar to that presented above for claim 1 is applicable to claim 12.
Claim 15 is rejected the same as claim 12.  Thus, argument similar to that presented above for claim 12 is applicable to claim 15. Claim 15 distinguishes from claim 12 only in that it recites non-transitory computer-readable storage medium storing computer-executable instructions. Fortunately, Holzer, et al. (See for example, paragraphs 0252-0253) teach this feature.
Allowable Subject Matter
7. 	Claims 2-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A computer English Translation of Japanese Patent Number JP 2016-48467A to SANKO disclose an object image interpolation unit 203 interpolates an outline portion of an object image based on a camera image. The depth data interpolating unit 204 interpolates the depth data based on the object image after the edge interpolation. The three-dimensional
model generation unit 205 generates a three-dimensional polygon model of the object area based on the depth data after interpolation. The virtual viewpoint detection unit 206 detects the virtual viewpoint of the user based on the camera image. The virtual viewpoint image generation unit 207 generates a current virtual viewpoint image by rendering the three-dimensional polygon model with the virtual viewpoint.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665